                                           Case 5:21-cv-06212-EJD Document 8 Filed 09/13/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    STRIKE 3 HOLDINGS, LLC,                              Case No. 21-cv-06212-EJD (SVK)
                                   8                   Plaintiff,
                                                                                             ORDER GRANTING EX PARTE
                                   9            v.                                           MOTION FOR LEAVE TO SERVE A
                                                                                             THIRD PARTY SUBPOENA PRIOR TO
                                  10    JOHN DOE SUBSCRIBER ASSIGNED IP                      THE RULE 26(F) CONFERENCE
                                        ADDRESS 73.93.188.86,
                                  11                                                         Re: Dkt. No. 7
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiff Strike 3 Holdings, LLC’s motion for leave to serve a third

                                  14   party subpoena on Comcast Cable (“Comcast”), the Internet Service Provider (“ISP”) for

                                  15   Defendant John Doe, in an effort to identify Defendant prior to the conference required under

                                  16   Federal Rule of Civil Procedure 26(f). Pursuant to Civil Local Rule 7-1(b), the Court finds this

                                  17   matter suitable without a hearing, and ORDERS as follows:

                                  18          Plaintiff’s ex parte motion for leave to serve a third party subpoena on Comcast before the

                                  19   Rule 26(f) conference is GRANTED on the following conditions:

                                  20      •   The subpoena shall only request the actual name and address of the subscriber to whom

                                  21          Comcast assigned the above-captioned IP address during the time frame from 14 DAYS

                                  22          BEFORE the date of the first alleged infringing act to 14 DAYS AFTER the date of the

                                  23          last alleged infringing act as set forth in Exhibit A to the complaint.

                                  24      •   Plaintiff shall attach a copy of this order to the subpoena.

                                  25      •   Plaintiff may not use any information disclosed by Comcast for any purpose other than

                                  26          protecting its rights as set forth in the complaint.

                                  27      •   Comcast shall, in turn, serve a copy of the subpoena and a copy of this order on the

                                  28          subscriber within 14 DAYS of the date of service on Comcast.
                                       Case 5:21-cv-06212-EJD Document 8 Filed 09/13/21 Page 2 of 3




                                   1   •   The return date on the subpoena shall be no less than 45 DAYS from the date of service on

                                   2       Comcast. Comcast shall not disclose any identifying information about defendant to

                                   3       Plaintiff prior to the return date or prior to the resolution of any motions to quash or

                                   4       modify the subpoena.

                                   5   •   Defendant John Doe will have 30 DAYS from the date of service upon him or her to file

                                   6       any motions contesting the subpoena (including a motion to quash or modify the subpoena)

                                   7       with the Court for the district where compliance with the subpoena is required.

                                   8   •   Comcast shall preserve any subpoenaed information pending the resolution of any timely-

                                   9       filed motion to quash or modify the subpoena.

                                  10   •   If Comcast produces information regarding the Doe Defendant to Plaintiff, Plaintiff shall

                                  11       not publicly disclose that information until Defendant has an opportunity to file a motion

                                  12       with this Court to be allowed to proceed in this litigation anonymously and that motion is
Northern District of California
 United States District Court




                                  13       ruled on by the Court. If Defendant fails to file a motion for leave to proceed

                                  14       anonymously within 30 DAYS after his or her information is disclosed to Plaintiff, this

                                  15       limited protective order will expire. If Defendant includes identifying information in his or

                                  16       her request to proceed anonymously, the Court finds good cause to order the papers filed

                                  17       under seal until the Court has an opportunity to rule on the request. See Digital Sin, Inc. v.

                                  18       Does 1-5698, No. C 11-04397 LB, 2011 WL 5362068, at *4 (N.D. Cal. Nov. 4, 2011). In

                                  19       the event Defendant’s request is placed under seal, the court will direct Defendant to

                                  20       submit a copy of the under-seal request to Plaintiff and will ensure that Plaintiff has time to

                                  21       respond.

                                  22       ////

                                  23       ////

                                  24       ////

                                  25       ////

                                  26       ////

                                  27       ////

                                  28       ////
                                                                                      2
                                           Case 5:21-cv-06212-EJD Document 8 Filed 09/13/21 Page 3 of 3




                                   1      •   In its proposed order, Plaintiff also sought leave to serve subpoenas on “any service

                                   2          provider that is identified in response to a subpoena as a provider of Internet services to

                                   3          one of the Defendants.” Plaintiff must seek leave to serve subpoenas on any other service

                                   4          provider besides Comcast in this matter.

                                   5          SO ORDERED.

                                   6   Dated: September 13, 2021

                                   7

                                   8
                                                                                                    SUSAN VAN KEULEN
                                   9                                                                United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
